Title: From George Washington to Pierce Butler, 7 January 1795
From: Washington, George
To: Butler, Pierce


        
          Sir,
          Philada Jany 7. 1795
        
        The Letter with which you were pleased to favor me, dated the 30th Novr came duly to hand: a copy of which, immediately upon the rect thereof, I transmitted to the Secy of War (in whose Department the building of the Frigates is) with directions to cause an enquiry into the abuses of which you made a general complaint, & report the result to me.
        It would have been satisfactory, & might have contributed essentially to expedite this enquiry if you had been so obliging as to have pointed your information to the particular instances of abuse. I am—&c.
        
          G.W.
        
      